DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 November 2020 and 28 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 9-12 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagar et al. US Patent Application Publication No. 2010/0082534 A1 in view of Littlefield et al. US Patent Application Publication No. 2005/0256956 A1.

Regarding claim 1, Sagar et al. teach, a computer implemented method to perform operations on electronically stored files, [note: paragraphs, 0025-0026, “A synchronization folder 210 may represent a set of folders that are maintained to be consistent across a plurality of nodes or devices”] the method comprising: 
receiving, by a processor, one or more change events wherein each change event indicates an independent change to one or more electronically stored files in a first client file system [note: paragraph 0027, changes made may be propagated, means for detecting synchronization conflicts and other conflicts with file system; paragraphs 0038- 0040, describe receives the changes made to the synchronized folder information, and transmitting an update indication to the storage service, entry may contain a state/status since last time of changes, storage service may merge the item changes ]; 
holding, by the processor, the received change events for a period of time; determining, by the processor, whether any of the held change events are combinable with other held change events indicating one or more independent changes to one or more electronically stored files in one or more client file systems comprising the first client file system [note: paragraph 0052, “collection of deferred items”, to detect resolve conflicts may include a holding area ]; 
combining, by the processor, the combinable change events into an aggregate change event [note: paragraph 0040  “merge the item changes” ]; and 
dispatching, by the processor, the aggregate change event for processing after it is held for a predetermined period of time  [note: paragraphs 0042-0047 synchronized folder that are available for access/viewing ];
 wherein the processing of the dispatched change event effects a synchronization of the one or more electronically stored files between the one or more client file systems and a cloud file system [note: paragraphs 0042-0047 synchronized folder that are available for access/viewing ].
Sagar et al. does not explicitly teach holding the received change events for a period of time; however Littlefield et al. teach this feature as follows [note: Abstract, paragraphs 0009-0011, describes the user-activity data comprises one or more file-activity events include user creating, opening, or modifying a file; or initiating a network access that causes a window title to change; also see paragraphs 0109-0113, predetermined time intervals; paragraph 0140, aggregate file activity kept for a period of time (e.g. one day or a predetermined time) and after which the data is transferred for further analysis]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized synchronization of files. Littlefield further describes means for defining timestamps that may be implemented to automate processing protocols. 

Claim 2: The computer implemented method according to claim 1 further comprising: holding the aggregate change event for a further period of time; and determining whether the held aggregate change event is combinable with other change events [note: Littlefield et al., paragraphs 0109-0113, predetermined time intervals; paragraph 0140, aggregate file activity kept for a period of time (e.g. one day or a predetermined time) and after which the data is transferred for further analysis].
Claim 3: The computer implemented method according to claim 1 further comprising: dispatching a change event for processing after it is held for a predetermined period of time [note: Littlefield et al., paragraphs 0109-0113, predetermined time intervals; paragraph 0140, aggregate file activity kept for a period of time (e.g. one day or a predetermined time) and after which the data is transferred for further analysis].
Claim 4: The computer implemented method according to claim 1 wherein the received change events are held in a change event queue note: Sagar et al., paragraph 0041, notification may be enqueued; paragraph 0050 managing synchronization, holding area].
The limitations of claims 9-12 and 17-20 parallel the scope of claims 1-4; therefore, they are rejected under the same rationale.

Claims 5-8 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagar et al. US Patent Application Publication No. 2010/0082534 A1 in view of Littlefield et al. US Patent Application Publication No. 2005/0256956 A1 and further in view of Hager et al. US Patent Application Publication No. 2007/0226320 A1.

	Regarding claims 5-8 and 13-16 Sagar et al. and Littlefield et al. teach the invention substantially as applied to independent claims 1 and 9; however, they do not teach patterns. Hager et al. teach patterns as follows:

Claim 5: The computer implemented method according to claim 1 wherein determining whether any of the held change events are combinable further comprises: determining whether any of the received change events is part of a recognizable pattern [note: Hagar et al., paragraph 0091, 0300-0304, describes hold transaction includes file changes, combine synchronization cache includes data regarding files changes and include file system operation pattern recognition. The behavior pattern matching pattern algorithms may be used to identify the similarities among various files such as version number of the file (known file type)]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized synchronization of files; and Hagar et al. further describes how similarities are detected for synchronization of information when conflicts appear in the data. 

Claim 6: The computer implemented method according to claim 5 wherein determining whether any the received change events is part of the recognizable pattern further comprises: detecting particular file types associated with the received change events.
[note: Hagar et al., paragraph 0091, 0300-0304, describes hold transaction includes file changes, combine synchronization cache includes data regarding files changes and include file system operation pattern recognition. The behavior pattern matching pattern algorithms may be used to identify the similarities among various files such as version number of the file (known file type)].

Claim 7: The computer implemented method according to claim 5 wherein determining whether any of the received change events is part of the recognizable pattern further comprises: detecting one or more executing programs associated with the received change events. [note: Hagar et al., paragraph 0091, 0300-0304, describes hold transaction includes file changes, combine synchronization cache includes data regarding files changes and include file system operation pattern recognition. The behavior pattern matching pattern algorithms may be used to identify the similarities among various files such as version number of the file (known file type)].
Claim 8: The computer implemented method according to claim 5 wherein determining whether any of the received change events is part of the recognizable pattern further comprises: detecting executing processes associated with the received change events. [note: Hagar et al., paragraph 0091, 0300-0304, describes hold transaction includes file changes, combine synchronization cache includes data regarding files changes and include file system operation pattern recognition. The behavior pattern matching pattern algorithms may be used to identify the similarities among various files such as version number of the file (known file type)].

The limitations of claims 13-16 parallel the scope of claims 5-8; therefore, they are rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169